McCulloch, C. J., (concurring): I think that the reasons stated by the majority for affirming the judgment are in conflict with our decision in Patterson v. Adcock, 157 Ark. 186 (which should be treated as the law of this case), where we held that the statute under consideration does not contain any provision for the contest of the election. If that be correct, then the limitation in the general statute for contests.of elections has no application. I am further of the opinion that, if the election was invalid on account of failure to give notice as required by statute, a court of equity should grant relief regardless of a statute of limitation as to the contest of the election, for the attack on the validity of the election on account of a fatal defect appearing on the face of the proceedings would not be a contest within the meaning of the statute. However, I concur in the judgment of affirmance on the ground that there was substantial compliance with the statute with respect to notice of the election. There was publication in a daily newspaper more than thirty days before the election, and three subsequent publications in a weekly newspaper. The printed notices were posted in the township, as required by statute. The daily and the weekly newspapers were the same publications by the same concern except that one was issued daily and the other weekly, and the publication for the first time in the daily instead of the weekly was, I think, a mere technical omission, which did not affect the validity of the election.